 Case 2:19-cv-10654-LVP-SDD ECF No. 1 filed 03/05/19           PageID.1   Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

SANDRA LANDAU,
            Plaintiff,                        Case No: 19-10654
                                              Hon.
-vs-
TARGET CORPORATION,
      Defendant.
___________________________/
                             NOTICE OF REMOVAL

       TO: The United States District Court
           Eastern District of Michigan
           Southern Division

       NOW COME the Defendants, TARGET CORPORATION, a Minnesota

Corporation, by and through its attorneys, the Law Office of Mark D. Willmarth,

and hereby removes this action and gives notice to plaintiff of the removal of this

action from the Circuit Court of the State of Michigan, County of Oakland, to the

United States District Court for the Eastern District of Michigan, Southern

Division, and respectfully shows unto this Court as follows:

       1.       That TARGET CORPORATION is the only defendant in a civil action

brought against it in the Circuit Court for the County of Oakland, State of

Michigan, entitled “SANDRA LANDAU, Plaintiff, vs. TARGET

CORPORATION, Defendant,” Case No. 2019-170791-NO, and that attached

hereto as Exhibit A are Summons and Complaint, Demand for Jury Trial and

                                          1
 Case 2:19-cv-10654-LVP-SDD ECF No. 1 filed 03/05/19           PageID.2    Page 2 of 5




constitute all process and pleadings served by and upon the parties in such action;

and that no further proceedings have been had therein.

      2.     That the above-captioned action is a civil action over which this Court

has original jurisdiction under the provisions of Title 28, United States Code,

Section 1332(a) and is one which may be removed to this Court by the petitioner,

defendant herein, pursuant to the provisions of Title 28, United States Code,

Section 1441(a), in that it is a civil action wherein the plaintiff claims damages in

an amount in excess of $75,000.00, exclusive of interest, costs and attorney fees, by

virtue of Plaintiff’s Demand in excess of $75,000.00 in the Complaint for the

alleged injuries to plaintiff’s right shoulder, right neck and right jaw, with alleged

attendant Trans Mandibular Joint Syndrome (TMJ), and other parts of Plaintiff,

SANDRA LANDAU’s body, together with expense of medical care and treatment,

loss of income and earning capacity and economic loss, past, present and future,

which she claims arises from the incident in this case. Paragraphs 12, 18 and the Ad

Damnum Clauses, pages 5 and 7, of said Complaint.

      3.     That further, this matter may be removed to federal court on the basis

of diversity of citizenship under Title 28, United States Code, Section 1332(a)(1) in

that plaintiff, SANDRA LANDAU, is a resident and citizen of the City of

Northville, County of Oakland and State of Michigan, and defendant, TARGET

                                           2
 Case 2:19-cv-10654-LVP-SDD ECF No. 1 filed 03/05/19           PageID.3    Page 3 of 5




CORPORATION, is a Minnesota corporation with its principal place of business

in Minneapolis, Minnesota and is not a citizen of the State of Michigan in that it is

neither incorporated in, nor has its principal place of business in, the State of

Michigan.

      4.     That this notice of removal is filed in a timely and proper manner

inasmuch as this notice of removal is filed within thirty (30) days of receipt of the

Summons and Complaint by TARGET CORPORATION on February 22, 2019. 28

USC 1446(b)(1).

      WHEREFORE, defendant gives notice that the above action now pending

against it in the Circuit Court of the County of Oakland, State of Michigan is

removed therefrom to this Court.


                                         Respectfully submitted,

                                               /s/ Mark D. Willmarth

                                         BY:________________________________
                                              MARK D. WILLMARTH (P27967)
                                              Attorneys for Defendant
                                              503 S. Saginaw Street, Ste. 1000
                                              Flint, MI 48502
                                              (810) 600-4239
                                              mwillmarthlaw@yahoo.com

DATED: March 5, 2019




                                           3
 Case 2:19-cv-10654-LVP-SDD ECF No. 1 filed 03/05/19        PageID.4    Page 4 of 5




                             STATE OF MICHIGAN
        IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

SANDRA LANDAU,
        Plaintiff,                            Case No: 2019-170791-NO
                                              Hon. Nanci J. Grant
-vs-
TARGET CORPORATION
      Defendant.
___________________________/
MATTHEW NDONWI (P82601)          MARK D. WILLMARTH (P27967)
VEN R. JOHNSON (P39219)          Law Office of Mark D. Willmarth
Johnson Law, PLC                 Attorneys for Defendant
Attorneys for Plaintiffs         503 S. Saginaw Street, Ste. 1000
535 Griswold, Ste. 2632          Flint, MI 48502
Detroit, MI 48226                (810) 600-4239
                                 mwillmarthlaw@yahoo.com
(313) 324-8300/fax: 8301
mndonwi@venjohnsonlaw.com
vjohnson@venjohnsonlaw.com
        NOTICE TO STATE COURT AND COUNSEL OF REMOVAL
MATTHEW NDONWI (P82601)                       CLERK OF THE COURT
Attorney for Plaintiff                        Oakland County Circuit Court

       PLEASE TAKE NOTICE that the above-captioned cause has been removed
from the Oakland County Circuit Court, State of Michigan, to the United States
District Court for the Eastern District of Michigan, Southern Division, and that
attached hereto is a copy of the Notice of Removal which was duly filed on March
5, 2019 in said Court. The case has been assigned to Federal Judge
_________________ and is designated as Civil Action No. 19-10654.
                                       Respectfully submitted,
                                            /s/ Mark D. Willmarth
                                       BY:________________________________
                                            MARK D. WILLMARTH (P27967)
                                            Attorneys for Defendant
Dated: March 5, 2019

                                          4
 Case 2:19-cv-10654-LVP-SDD ECF No. 1 filed 03/05/19        PageID.5   Page 5 of 5



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SANDRA LANDAU,
         Plaintiff,                          Case No: 19-10654
                                             Hon.
-vs-
TARGET CORPORATION,
      Defendant.
___________________________/

                              PROOF OF SERVICE

       Mark D. Willmarth, being first duly sworn, deposes and says that on the 5th

day of March, 2019, he served NOTICE OF REMOVAL, NOTICE TO STATE

COURT AND COUNSEL OF INTEREST OF REMOVAL and PROOF OF

SERVICE upon:

MATTHEW NDONWI (P82601)                      CLERK OF THE COURT
                                             Oakland County Circuit Court
VEN R. JOHNSON (P39219)                      1200 N. Telegraph Rd.
Johnson Law, PLC                             Pontiac, MI 48341
535 Griswold, Ste. 2632
Detroit, MI 48226

       By the Oakland County Circuit Court e-filing and service system.
                                       Respectfully submitted,
                                             /s/ Mark D. Willmarth
                                       By:__________________________
                                       MARK D. WILLMARTH (P27967)
                                       Attorney for Defendant
                                       503 S. Saginaw Street, Ste. 1000
                                       Flint, MI 48502
                                       (810) 600-4239
Dated: March 5, 2019



                                         5
